        Case 3:20-cv-00162-JTR Document 19 Filed 07/26/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

SHERRY R. SCHUMAKER                                                PLAINTIFF

V.                        CASE NO. 3:20-CV-162-JTR

COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION                                  DEFENDANT

                                  JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED with prejudice.

Judgment is entered in favor of the Defendant.

      DATED this 26th day of July, 2021.



                                      ___________________________________
                                      UNITED STATES MAGISTRATE JUDGE
